
	

114 S1762 IS: Establishing Mandatory Minimums for Illegal Reentry Act of 2015
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1762
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2015
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to increase the penalties applicable to aliens who
			 unlawfully reenter the United States after being removed.
	
	
		1.Short title
 This Act may be cited as the Establishing Mandatory Minimums for Illegal Reentry Act of 2015.
 2.Increased penalties for reentry of removed aliensSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended— (1)in subsection (a), in the matter following paragraph (2), by striking fined under title 18, United States Code, or imprisoned not more than 2 years, or both and inserting imprisoned not less than 5 years and not more than 6 years; and
 (2)in subsection (b)— (A)in paragraph (1), by striking fined under title 18, United States Code, imprisoned not more than 10 years, or both and inserting imprisoned not less than 5 years and not more than 10 years, and may, in addition, be fined under title 18, United States Code;
 (B)in paragraph (2), by striking fined under such title, imprisoned not more than 20 years, or both and inserting imprisoned not less than 5 years and not more than 20 years and may, in addition, be fined under such title; and
 (C)in paragraph (4), by striking fined under title 18, United States Code, imprisoned for not more than 10 years, or both and inserting imprisoned for not less than 5 years and not more than 10 years and may, in addition, be fined under such title.
				
